             Case 7:18-cv-10204-PMH Document 71 Filed 05/09/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
SAMUEL INDIG, MEIR KAHANA,                                             : Case No: 18-cv-10204
and ROBERT KLEIN,                                                      :
                                                                       :
                     Plaintiffs,                                       :
                                                                       : NOTICE OF APPEARANCE
         -against-                                                     :
                                                                       :
THE VILLAGE OF POMONA, BRETT YAGEL, LOUIS :
ZUMMO, LEON HARRIS, and DORIS ULMAN,                                   :
                                                                       :
                                         Defendants.                   :
                                                                       :
                                                                       :
---------------------------------------------------------------------X


        PLEASE TAKE NOTICE that John B. Martin of WILSON, ELSER, MOSKOWITZ,

EDELMAN & DICKER LLP, an attorney duly admitted to practice law before this Court, hereby

appears on behalf of the defendants, BRETT YAGEL, LOUIS ZUMMO, DORIS ULMAN and

THE VILLAGE OF POMONA, in the above captioned action and respectfully requests that all

pleadings, notices, orders, correspondence and other papers in connection with this action be

served upon him at the following address:

                 John B. Martin, Esq.
                 WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
                 1133 Westchester Avenue
                 White Plains, New York 10604
                 Telephone number:      914-323-7000
                 Facsimile:             914-323-7001
                 E-mail:                john.martin@wilsonelser.com




7670460v.1
             Case 7:18-cv-10204-PMH Document 71 Filed 05/09/19 Page 2 of 2



        PLEASE TAKE FURTHER NOTICE that, the foregoing demand also includes, without

limitation, orders and notices of any application, motion, petition, pleading, request, complaint or

demand, whether formal or informal, whether written or oral and whether transmitted or

conveyed by mail, delivery, telephone, telegraph, telex, facsimile, e-mail or otherwise.

Dated: White Plains, New York
        May 9, 2019
                                              Yours, etc.,
                                              WILSON, ELSER, MOSKOWITZ, EDELMAN &
                                              DICKER LLP


                                         By: /s/John B. Martin
                                              John B. Martin
                                              Attorneys for Defendants
                                              Brett Yagel, Louis Zummo, Doris Ulman and the
                                              Village of Pomona
                                              1133 Westchester Avenue
                                              White Plains, New York 10604
                                              (914) 323-7000


TO:     VIA ECF
        Bradley J. Nash, Esq.
        SCHLAM STONE & DOLAN, LLP
        Attorneys for Plaintiffs
        26 Broadway
        New York, New York 10004




7670460v.1
